DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
 Applicant’s arguments with respect to claim(s) 1, 3, 6, 8, 9, 13, 14, and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Specifically, the Applicant has amended the claims such that each manipulator comprises a shaft and wherein the sum of lengths of the at least two telescopic segments is at least as large as the distance between an introducing position in the at least one introducing chamber and a coating position in the at least one process zone, which further changes the scopes of not just the independent claims but also the scopes of the dependent claims, such that the scope of the claims have changed, thus requiring further search and consideration. The resulting rejection, based on United States Patent Application No. 2012/0064728 to Yi et al in view of United States Patent No. 5733096 to Van Doren is presented below.


	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 6, 9, 13, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2012/0064728 to Yi et al in view of United States Patent No. 5733096 to Van Doren.
In regards to Claim 1, Yi teaches an apparatus for coating workpieces comprising at least one introducing chamber 40a, 40b Fig. 1, at least one process zone 50a, 50b, at least one manipulator 41 displaceable in the direction of its longitudinal axis, each manipulator further comprising a shaft 243c Fig. 6 capable of holding and inserting a workpiece S substrate into the at least one introducing chamber, wherein the at least one introducing chamber 40a, 40b further comprises a duct (the combined structure of 243a, 243b) located in the introducing chamber, i.e., located on a side of the at least one introducing chamber, that faces away from the process zone (as it can rotate via 266, thus it can turn towards or away to 50a, 50b), the duct further comprising at least two telescopic segments 243a, 243b) that are pushable into one another (as they are slidable in each other [0087]), wherein a first telescopic segment 243b is smaller than a second telescopic segment 243a, where the shaft 243c runs through the telescopic segments when the shaft is compressed, as broadly recited [0038-0090].
Yi further teaches that the sum of lengths of the at least two telescope segments is at least as large as the distance between an introducing position in the at least one introducing chamber and a coating position in the at least one process zone, as the telescoping arms must be able to fit into the chambers and positions as shown in Fig. 1-4.
Yi does not expressly teach the telescopic segments are circular in shape and does not teach at least one seal located in an intermediate region between a section of the outer circumference of the first telescopic segment and a section of the inner circumference of the second telescopic segment.
Van Doren teaches a multistage telescoping device Fig. 1-21 which has telescoping tubes 16, 18, 20 which nest together, with rails therein, the tubes having a diameter (as shown in Fig. 4), the tubes thus being circular in shape and having a bearing 30 that is between each of the telescopic segments such that at least one seal located in an intermediate region between a section of the outer circumference of the first telescopic segment and a section of the inner circumference of the second telescopic segment (see Fig. 2-5), the bearings allow for linear movement but not rotational movement, while it creates a seal between the two tubes (Col. 3 line 50-Col. 7 line 36).
Van Doren expressly teaches a sliding guide in the form of a bearing rails that is attached to the bearing/seal 30 and slides in order to support the displaceability of the at least two telescopic segments to one another (Col. 4 lines 7-27).
Van Doren further teaches that the telescoping device allows for a compact yet substantial increase in length when propelled from its collapsed state to it extended state (Col. 1 line 35-Col. 2 line 40).
It would be obvious to one of ordinary skill in the art, to have modified Yi with the teachings of Van Doren, thus making the telescopic segments circular in shape and having seals located in an intermediate region between a section of the outer circumference of the first telescopic segment and a section of the inner circumference of the second telescopic segment and a sliding guide to move the telescopic segments. One would be motivated to do so for the express purpose of creating a compact device that allows for extensive increases in length. Furthermore, the use of the bearings creates an implicit seal between the outer and inner circumferences of the tubes, as it must engage with each other to create linear movement and not rotational movement. See MPEP 2143, Motivations A.
The resulting apparatus fulfills the limitations of the claim. 
In regards to Claim 3, Yi teaches a plurality of introducing chambers, each of which receives a shaft capable of holding and inserting a workpiece substrate and a duct with telescopic segments, as shown in Fig. 1-6.
In regards to Claims 6, Yi in view of Van Doren teaches the duct has three telescoping segments, as per the rejection of Claim 1 above.
 In regards to Claim 9, Yi in view of Van Doren teach a sliding guide in the form of a bearing rails that is attached to the bearing/seal 30 and slides in order to support the displaceability of the at least two telescopic segments to one another, as per the rejection of Claim 1 above.
In regards to Claims 13 and 14, Yi does not expressly teach the duct has at least 5 and at most 6 telescopic segments.
Van Doren teaches 3 segments.
However, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to duplicate the three telescoping segments, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  MPEP 2144.04 VI-B.  As Van Doren expressly teaches 3 telescoping segments nested within each other, It would be obvious to one of ordinary skill in the art, to have modified the number of segments to be more, as Van Doren expressly teaches the need for extensive length. 
The resulting apparatus fulfills the limitations of the claim.
In regards to Claim 16, Yi in view of Van Doren teach the seal comprises a plurality of sealing rings, as 30 is a plurality of bearing cars, which are implicitly ring shaped as they fit within the telescoping tubes of Van Doren.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2012/0064728 to Yi et al in view of United States Patent No. 5733096 to Van Doren, as applied to Claim 1 above, and in further view of United States Patent Application No. 2014/0290862 to Sugi.
The teachings of Yi and Van Doren are relied upon as set forth in the above 103 rejection above.
In regards to Claim 8, Yi in view of Van Doren do not expressly teach an extractor Is located between two sealing elements in the intermediate region.
Sugi teaches a shaft 45a Fig. 1, 3B with a rotating tube/cylinder (like a telescoping section) 45b with two seals 135, 136 (and generic structure shown in Fig. 3B) with an extractor 320, 330 (which is a gas drying outlet for a gas collection mechanism [0053]) for space 202 to dry out the space therein, but also a coolant supply in order to create a hermetic state for cooling the shaft structure [0026-0030].
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Yi in view of Van Doren with the extracting structure of Sugi. One would be motivated to do so to cool and create a hermetic state for cooling the shaft of a slidable structure with a substrate support, as per the teachings of Sugi. See MPEP 2143, Motivations A-E. 
The resulting apparatus fulfills the limitations of the claim. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. United States Patent Application No. 2007/0215049 to Aderhold, which teaches a manipulator expressly within the telescoping cylinders and United States Patent No. 6371713 which teaches telescoping cylinders and a rail structure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY Z NUCKOLS whose telephone number is (571)270-7377. The examiner can normally be reached M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/TIFFANY Z NUCKOLS/Examiner, Art Unit 1716 
                                                                                                                                                                                                       /Jeffrie R Lund/Primary Examiner, Art Unit 1716